              Case 1:17-cv-09023-RA Document 77 Filed 09/14/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 KHRISTINA MCLAUGHLIN,                                            DATE FILED: 9-14-20

                             Plaintiff,
                                                                     17-CV-9023 (RA)
                        v.
                                                                          ORDER
 MACQUARIE CAPITAL (USA) INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On May 22, 2020, Defendant submitted a motion to file its Petition to Confirm the Arbitration

Award under seal. The Court orally denied that motion during a June 29, 2020 proceeding. The Clerk

of Court is thus respectfully directed to terminate the pending motion at Dkt. 65.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
